Citation Nr: 1509701	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a scalp condition. 

2.  Entitlement to service connection for a scalp condition, to include dissecting cellulitis or folliculitis decalvans.

3.  Entitlement to service connection for asthma.   

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for influenza.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for 60 days for the submission of additional evidence.   

The issue of service connection for emphysema was raised by the Veteran at his July 2013 Board hearing.  At that time, the Veteran clarified that he was not seeking service connection for influenza, but instead was seeking service connection for emphysema.  As this issue is not on appeal and before the Board, it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issue of entitlement to service connection for a scalp condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for a skin condition of the scalp was most recently previously denied in an unappealed June 2002 rating decision.

2.  A claim to reopen service connection for a scalp condition was received in August 2009.  

3.  The evidence received since the prior final denial is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for a scalp condition.  

4.  Asthma did not have its onset in service and is not otherwise related to service.   

5.  Service connection is prohibited for a primary disability resulting from tobacco abuse, and there is no probative evidence indicating that COPD is otherwise shown to be related to service.

6.  There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for influenza as the Veteran stated in a July 2013 Board hearing that he was not seeking service connection for such disability.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied service connection for a skin condition of the scalp is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a scalp condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2014).

3.  Asthma was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2014).

5.  The criteria for dismissal of the appeal for service connection for influenza are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.  However, in VAOPGCPREC 6-2014 VA's general counsel concluded that VA was not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but was required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). 

In this case, an October 2009 letter informed the Veteran of the evidence required to substantiate his service connection claims and informed him of the requirement of new and material evidence to reopen the previously denied claim for service connection for a scalp condition.  The letter explained the definition of new and material evidence.  The letter informed him of the Veteran's and VA's respective duties for obtaining evidence and provided notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as available post-service VA and private treatment records identified by the Veteran.  The RO attempted to obtain records from the Jesse Brown VA Medical Center (VAMC) and received a response indicating that no records were available for the period from 1973 to 1996.  In June 2011, the RO made a formal finding of unavailability for treatment records from the Jesse Brown VAMC, dated from 1973 to 1996.  

No VA medical examination has been obtained to determine the etiology of the Veteran's COPD and asthma.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 
The standards of McLendon are not met with regard to the claimed disabilities.  There is no indication that asthma is related to service.  An examination is not necessary to decide the claim for service connection for COPD as there is no indication that COPD is related to an event of service, other than tobacco.  Although the Veteran asserts that his asthma is related to bronchitis in service, the Board does not find the Veteran's report of bronchitis in service to be credible, in light of the absence of any complaints or findings of a respiratory disability in service.   A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination is not necessary to decide the claims for service connection for COPD and asthma.

As noted, the Veteran was afforded a Board hearing in July 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claims

A. Claim to Reopen Service Connection for Scalp Condition

The RO initially considered the claim for service connection for a skin condition of the scalp in an April 1988 rating decision.  The RO denied the claim based upon a finding that a skin condition of the scalp existed prior to service and was not aggravated beyond normal progression during service.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

In September 1995, the Veteran sought to reopen service connection for a scalp condition.  A  December 1995 rating decision found that new and material evidence was not received to reopen the claim.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following the rating decision.  Thus, the decision became final one year later.

A claim to reopen was received in January 2002.  A June 2002 rating decision denied reopening of the claim.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following the decision.  The decision therefore became final one year later.

In August 2009, the Veteran filed a claim to reopen service connection for a scalp condition.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the last final rating decision in June 2002 included service treatment records dated from June 1973 to August 1973, treatment records from Balboa Hospital, dated in 1973, an October 1995 VA examination and VA outpatient treatment records dated from 1995 to 2002. 

Service treatment records reflect that the Veteran was treated for cellulitis.  A June 1973 dermatology clinic noted a 3-month history of small, tender swellings on the scalp, with occasional purulent drainage.  The Veteran was diagnosed with dissecting cellulitis, existing prior to enlistment.  

A July 1973 medical board report reflects that the Veteran noted a 4-month history of scalp lesions.  The report shows that the Veteran was admitted to the hospital after a course of antibiotics showed no improvement.  The Veteran had a 10-day course of antibiotics.  He was diagnosed with dissecting cellulitis of the scalp, not due to misconduct, existing prior to service.  The medical board report found that  further active duty would aggravate this condition and lead to further time on the sick list.  Discharge was recommended.  

VA treatment records in evidence at the time of the prior denial reflect diagnoses of  folliculitis.  A June 1988 treatment record reflects a diagnosis of folliculitis decalvans of 13 years in duration.  A VA treatment record dated in October 1995 reflects that a physician diagnosed folliculitis decalvans, which was present for 22 years.  

The October 1995 VA examination shows that the Veteran reported that his scalp was nicked in basic training.  He indicated that this happened in 1973.  He reported that there was leakage and a recurrent infection that spread.  He reported that he was frequently seen in the dermatology clinic.  The Veteran was diagnosed with residual of severe scarring with keloidal formation secondary to skin lesion of the scalp area.  

A VA treatment record dated in January 2002 reflects a diagnosis of folliculitis decalvans and acne keloidalis.  

At the Board hearing, the Veteran testified that he got a cut on his head in basic training.  He stated that, from physical training, his head got infected with sand, and the condition spread.  The Veteran indicated that he never had lesions on his scalp prior to service.  The Veteran stated that he received sand flea bites when he was in service and had to wash his head several times a day.  

The Board finds that new and material evidence has been received to reopen the claim for service connection for a scalp condition.  The evidence received since the prior final denial in June 2002 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied based upon a finding that a scalp condition existed prior to service and was not aggravated in service.  The evidence received since the June 2002 rating decision relates to the basis of the prior denial.  

Therefore, when considered with the evidence previously of record, the new evidence relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board concludes that new and material evidence has been received to reopen the claim for service connection for a scalp condition.  The claim of entitlement to service connection for a scalp condition is further addressed in the REMAND portion below.

Service Connection Criteria

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The list of chronic diseases at 38 C.F.R. § 3.309(a) does not include bronchitis or COPD; therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Asthma

The Veteran asserts that asthma is related to active service.  At the Board hearing, the Veteran testified that he had bronchitis in service.  The Veteran stated that bronchitis is a form of asthma.   

The Veteran had active duty service from June 1973 to August 1973.  The enlistment examination dated in March 1973 reflects that there was a normal clinical evaluation of the lungs and chest.  The report of medical history completed by the Veteran reflects that the Veteran denied asthma and shortness of breath.  The Veteran checked "don't know" to the question of whether he had ever had a chronic cough.  No complaints or diagnoses of a respiratory condition were noted on the enlistment examination.  Service treatment records do not reflect complaints or diagnoses of respiratory condition.  A medical board examination in March 1973 does not reflect complaints or findings of a respiratory condition.   

Post-service VA treatment records reflect diagnoses of asthma.  VA treatment records dated in January 2002 reflect an assessment of possible COPD/ asthma.  Private treatment records dated in July 2006 reflect an assessment of asthma and COPD exacerbation.  The records reflect a reported history of asthma since 1995.  The post-service treatment records do not provide any evidence linking the Veteran's asthma to active service.  

The Board has considered the Veteran's testimony and lay statements.  The Board notes that the Veteran is competent to report observable respiratory symptoms.  However, as a layperson, he is not competent to provide a medical opinion regarding the etiology of asthma because such an opinion requires medical expertise.  While the record reflects that the Veteran has been diagnosed with asthma, it does not contain competent evidence relating his asthma to any incident of service.  The Veteran's lay statements of a relationship to service do not provide the required medical nexus, as the etiology of the Veteran's asthma is too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based upon the foregoing, as there is no competent and probative evidence of a nexus between the Veteran's active service and his currently diagnosed asthma, the Board finds that there is a preponderance of the evidence against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for COPD

The Veteran alleges that his COPD is related to smoking, which started when he was in service.   

As noted above, the Veteran's service treatment records do not reflect complaints or findings of a respiratory disorder. 

Post-service VA treatment records reflect diagnoses of  COPD.  VA treatment records dated in January 2002 reflect that the Veteran reported mid epigastric and left-sided chest pain and increased shortness of breath for two weeks.  A diagnosis of "possible COPD/ asthma" was noted.

VA treatment records dated in January 2002 reflect an assessment of possible COPD/ asthma.  Private treatment records dated in July 2006 reflect an assessment of asthma and COPD exacerbation.  Private treatment records dated in December 2011 reflect that the Veteran presented with a dry cough, which was noted to be constant, as well as shortness of breath.  Diagnoses of COPD and cough were noted.

Federal law provides that notwithstanding any other provision of the law, a veteran's disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38 on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103.

For claims based on the effects of tobacco products received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316 (2014); or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b) (2014).  
38 C.F.R. § 3.300.

Pursuant to 38 U.S.C.A. § 1103, the claim of entitlement to service connection for COPD must be denied.  The Veteran has not identified any other basis for the claim, other than tobacco use during service.  The evidence does not show that COPD manifested during service or related to any event of service, other than cigarette smoking.

VA may only pay compensation benefits as authorized by law and implementing regulations.  Pertinent here is the decision by Congress that for claims received by VA after June 9, 1998, service connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  In this case, the claim for service connection for nicotine dependence was received in August 2009, several years after the cut-off date for such claims.  Further, there is no probative evidence of record that the Veteran's COPD is otherwise shown to have been incurred or aggravated during service, nor has the Veteran ever contended that it did so. 

As service connection may not be granted on the basis of the Veteran's use of tobacco, and as there is no contention of any other causal relationship and no competent evidence indicating that COPD is otherwise related to any event of injury during service, the claim must be denied.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Influenza

The Board may dismiss any case over which it determines it does not have jurisdiction. 38 C.F.R. § 20.101(d).  The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, service connection for influenza was adjudicated by the RO and properly placed in appellate status.  However, at the Veteran's July 2013 Board hearing the Veteran clarified that he was not seeking service connection for influenza and expressed an intent to withdraw that issue from appellate status.  He clarified that he was seeking service connection for emphysema although the Board notes that the Veteran's initial claim did include influenza as a listed disability and not emphysema.  However, it is clear that there are no allegations of error of fact or law for appellate consideration on the claim for service connection for influenza. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a scalp condition is reopened.  To that extent only, the claim is granted.

Service connection for asthma is denied.

Service connection for COPD is denied.

Service connection for influenza is dismissed.


REMAND

Additional development is necessary with respect to the claim for service connection for a scalp condition.  

The Veteran asserts that his scalp condition began after he was cut on his head during basic training.  At the hearing, the Veteran testified that his head was infected with sand, which caused the condition to spread.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.   38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003). 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

Service treatment records show that a scalp condition was not noted at enlistment.  In light of the treatment of a scalp condition during service, an examination is necessary to determine whether such a disorder was incurred in service or preexisted service and was aggravated therein.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of a scalp condition.  The claims file should be made available to the examiner for review of the case.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:

(a)  Did the Veteran's scalp condition clearly and unmistakably exist (i.e., it is medically undebatable) prior to his active service?

(b)  If it is found as medically undebatable that the Veteran's scalp disorder did preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?  

(c)  If the examiner concludes that the Veteran did not have a scalp condition that preexisted service, the examiner should state whether it is as likely as not (50 percent probability or higher) that a current scalp disorder initially manifested in service or is otherwise related to service.   

In answering these questions, the examiner should consider the Veteran's testimony that his scalp condition started after he was cut on the head.  The examiner should also consider the Veteran's statements that his scalp condition worsened after his head was infected with sand.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


